DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/13/2021 (“04-13-21 OA”), the Applicant submitted remarks in a reply filed on 04/13/2021.
Currently, claims 1-13 are examined as below.
Response to Arguments
Applicant’s remarks regarding independent claim 1 have overcome the prior-art rejections as set forth under line item number 1 in the 04-13-21 OA.
New references are introduced. New grounds of rejections under 35 U.S.C. 102(a)(1) and 103 are provided as follows.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/11/2021. The IDS has been considered.
I. Prior-art rejections based on a first interpretation of Cao
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 108011012A to Cao et al. (“Cao”). Please note that paragraphs (“¶”) cited below are from an English translation of Cao retrieved from the WIPO website https://patentscope.wipo.int/search/en/detail.jsf?docId=CN217875789&tab=PCTDESCRIPTION on 09/13/2021.

    PNG
    media_image1.png
    566
    794
    media_image1.png
    Greyscale

Regarding independent claim 1, Cao in Fig. 3D and Annotated Fig. 3D teaches a micro light-emitting diode device, comprising: 

a micro light-emitting diode D (pages 1 & 7, micro light emitting element/micro light emitting diode D includes layers 110’, 120’ & 130’), disposed on the substrate 200; 
5a first protection layer 140u (Annotated Fig. 3D & page 7, insulating layer 140u covers (i.e., protects) the upper right side of the micro light emitting element D), disposed on a first portion of an outer side wall of the micro light-emitting diode D and having a gap G (Annotated Fig. 3D, the space G between the insulating layer 140u and the substrate 200) from the substrate 200; and 
a second protection layer 310 (Fig. 3D & page 8, first conductive structure 310), at least disposed on a second portion (Fig. 3D, lower portion) of the outer side wall of the micro light-emitting diode D and located in the gap G between the first protection layer 140u and the substrate 200, wherein a height of the second protection layer 310 on the substrate 200 is less than or equal to 10a height of the micro light-emitting diode D on the substrate 200 (Fig. 3D).
Regarding claim 3, Cao in Fig. 3D and Annotated Fig. 3D further teaches a material of 15the first protection layer 140u (page 5, insulating layer 140 is formed of an insulating material i.e., silicon nitride) is different from a material of the second protection layer 310 (page 7, first conductive structure 310 is formed of a conductive material).
	Regarding claim 7, Cao in Fig. 3D further teaches a roughness 25of the first portion (Fig. 3D, upper portion) of the outer side wall of the micro light-emitting diode D is less than a-15-092392usf roughness of the second portion (Fig. 3D, lower portion. The upper portion of the outer side wall of the micro LED D is less uneven than the lower portion of the lower side wall of the micro LED D).
Regarding claim 10, Cao in Fig. 3D further teaches a projection 10of the first protection layer 140u on the substrate 200 is less than a projection of the second protection layer 310 on the substrate 200 (see Fig. 3D).
Regarding claim 12, Cao in Fig. 3D further teaches the second protection layer 310 is a conductive layer (page 8, first conductive structure 310).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cao.
Regarding claim 4, Cao does not disclose a Young's modulus of the first protection layer is greater than a Young's modulus of the second protection layer. 
However, Cao teaches a general condition in which the first protection layer is formed of an insulating material (page 7) and the second protection layer is formed of conductive material (pages 7-8), and each of the first protection layer and the second protection layer has a Young’s modulus, because the Young’s modulus is a fundamental property of every material.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Cao teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a Young's modulus of the first protection layer is greater than a Young's modulus of the second protection layer produce unexpected results that are different in kind and not different in degree, said general conditions taught by Cao renders claim 4 obvious.
II. Prior-art rejections based on a second interpretation of Cao
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 108011012A to Cao et al. (“Cao”). Please note that paragraphs (“¶”) cited below are from an English translation of Cao retrieved from the WIPO website https://patentscope.wipo.int/search/en/detail.jsf?docId=CN217875789&tab=PCTDESCRIPTION on 09/13/2021.
Regarding independent claim 1, Cao in Fig. 3D and Annotated Fig. 3D teaches a micro light-emitting diode device, comprising: 
a substrate 200 (page 7, receiving substrate 200); 
a micro light-emitting diode D (pages 1 & 7, micro light emitting element/micro light emitting diode D includes layers 110’, 120’ & 130’), disposed on the substrate 200; 
5a first protection layer 140u (Annotated Fig. 3D & page 7, insulating layer 140u covers (i.e., protects) the upper right side of the micro light emitting element D), disposed on a first portion (Fig. 3D, upper portion) of an outer side wall of the micro light-emitting diode D and having a gap G (Annotated Fig. 3D, the space G between the upper insulating layer 140 on the right side of the element D and the substrate 200) from the substrate 200; and 

Regarding claim 2, Cao in Fig. 3D and Annotated Fig. 3D further teaches the height of the second protection layer 140l on the substrate 200 is less than or equal to 0.5 time the height of the micro light-emitting diode D on the substrate 200 (see Annotated Fig. 3D).
Regarding claim 6, Cao in Annotated Fig. 3D further teaches the second protection layer 140l is a lightproof layer (page 5, the insulating layer 140 is formed of silicon nitride, which is an opaque material1).
Regarding claim 11, Cao in Annotated Fig. 3D further teaches a projection of the first protection layer 140u on the substrate 200 is greater than a projection of the second protection layer 140l on the substrate 200 (Annotated Fig. 3D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao.
Regarding claim 5, Cao in Fig. 3D and Annotated Fig. 3D further teaches the micro 20light-emitting diode D comprises a light-emitting layer 120’ (page 7, patterned light emitting layer 120’).
Cao does not explicitly disclose the height of the second protection layer 140l on the substrate 200 is less than a height of the light-emitting layer 120’ on the substrate 200.
	However, it would have been obvious to form the height of the second protection layer and the height of the light-emitting layer within the claimed range, since it has been held by the In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the second protection layer is further disposed on a bottom surface of the micro light-emitting diode and between the micro light-emitting diode and the substrate.
	Claim 9 would be allowable, because claim 9 depends from the allowable claim 8.
	Claim 13 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein the second protection layer extends to at least a portion of a bottom surface of the micro light-emitting diode.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895 

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                               

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2003/0044552 A1 by Komada in paragraph 74 discloses silicon nitride is an opaque material.